Citation Nr: 0933609	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  03-21 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a higher evaluation for a scar, residual 
of an appendectomy, rated as noncompensable prior to February 
26, 2009 and as 10 percent disabling from February 26, 2009 
forward. 

2.  Entitlement to an initial compensable evaluation for a 
scar, residual of a head injury.

3.  Entitlement to service connection for residuals of a 
right eye injury.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumtic stress disorder 
(PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V.H.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied the above claims.  

In June 2000, the RO denied service connection for lead 
exposure and a bipolar disorder, as not well grounded. The 
Veteran requested readjudication of this claim in October 
2002.  Pursuant to Section 7 of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126; codified as amended at 5102, 5103, 
5106 and 5107 (West 2002), if a claim that was denied as not 
well grounded between July 14, 1999, and November 9, 2000, is 
reconsidered de novo in light of the enactment of the VCAA, 
the claim is re-adjudicated "as if the denial or dismissal 
had not been made."  The issue as to a psychiatric disorder 
will be considered on a de novo basis.  

In February 2006, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  In April 2006, the Board remanded the issues noted 
on the first page of this decision for further development.  
The case has been returned to the Board and is ready for 
further review.  

In June 2009, the Board received a statement from the 
Veteran's Senator which included a copy of a statement from 
the Veteran in which he discusses among other things symptoms 
due to traumatic brain injury.  The Board refers this claim 
to the RO for the appropriate consideration. 

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to June 13, 2008, the Veteran's scar, residual of 
an appendectomy, was nontender and was not shown to exceed 
six square inches; there was no showing that the scar was 
unstable or in any way limited function.  

2.  Since June 13, 2008, the Veteran's scar, residual of an 
appendectomy, is noted to be tender to palpation.  It is 
without limitation of function and does not exceed an area of 
12 square inches.  

3.  The Veteran's scar, residual of a head injury, is not 
unstable or painful on examination; it does not reflect any 
characteristics of disfigurement and does not cause 
limitation of function.  

4.  The Veteran's decreased vision in the right eye is not 
related to his military service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable an initial 
evaluation prior to June 13, 2008 for scar, residual of an 
appendectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.118 Diagnostic Code 7804, 7805 (2008) (as in effect 
from August 30, 2002, for claims filed prior to October 23, 
2008).  

2.  From June 13, 2008, the schedular criteria for a 10 
percent evaluation, but no higher, for scar, residual of an 
appendectomy, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.118- Diagnostic Code 7804 (2008) (as in effect from 
August 30, 2002, for claims filed prior to October 23, 2008).  

3.  The criteria for a compensable disability rating for a 
service-connected scar, residual of a head injury, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2008) (as in effect from August 30, 2002, 
for claims filed prior to October 23, 2008).  

4.  The criteria for service connection for residuals of a 
right eye injury have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As to the claim for service connection, VA satisfied its duty 
to notify by means of a letter from the RO to the Veteran in 
November 2002.  The Veteran was told of the requirements to 
successfully establish service connection, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional VCAA letters were sent September 2005 and 
in May 2006.  

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  The claim was readjudicated in an 
April 2009 supplemental statement of the case.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
And the Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in February 2006.  Next, a specific VA 
medical opinion pertinent to the issue on appeal was 
obtained.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

As to the initial evaluation claims, the Veteran's claims 
arise from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records and he was afforded VA examinations.  It is 
noted that photographs of the appendectomy scar have not been 
associated with the claims file.  However, the Board finds 
that a remand for another attempt to locate the photos would 
unduly delay resolution of the claim.  The photos could not 
provide a basis to assign a higher rating as the criteria 
necessary for a higher rating would not be confirmed by 
photographic evidence.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


Increased initial evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the Veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The criteria for rating scars were recently revised, 
effective October 23, 2008.  See 73 Fed.  Reg. 54,708 (Sept. 
23, 2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805).  However, the criteria as amended are 
specifically indicated to apply to all applications for 
benefits received by VA on or after October 23, 2008.  Id.  
Because the Veteran's claim was received in October 2002, and 
therefore was pending before October 28, 2008, his claim will 
only be evaluated under the rating criteria made effective 
from August 30, 2002.  Although the Veteran may request 
review of his increased rating claim under the criteria as 
effective October 23, 2008, irrespective of whether his 
disability has worsened since the last review (Id.), he has 
not done so at this point in time.   

        Appendectomy scar

The Veteran was granted service connection for a scar as a 
residual of an appendectomy in service in February 2003.  A 
noncompensable evaluation was assigned under DC 7805 
effective from October 2002.  Diagnostic Code 7805 provides 
that other scars are to be rated on limitation of function of 
affected part. 38 C.F.R. § 4.118.  

Other potentially applicable DCs are DC 7801, 7802, 7803, 
7804, and 7805.  Diagnostic Code 7801 provides ratings for 
scars, other than the head, face, or neck, that are deep or 
that cause limited motion.  Scars that are deep or that cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.) are rated 10 percent disabling.  Scars in an 
area or areas exceeding 12 square inches (77 sq. cm.) are 
rated 20 percent disabling.  Scars in an area or areas 
exceeding 72 square inches (465 sq. cm.) are rated 30 percent 
disabling.  Scars in an area or areas exceeding 144 square 
inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) 
to Diagnostic Code 7801 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2008). 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling. Note (1) 
to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.  

The record shows that the Veteran underwent a VA fee basis 
examination in January 2003.  He reported having no pain with 
the scar and no symptoms related to the scar and no 
functional impairment.  He stated that he had no time lost 
from work related to this condition.  Examination showed a 6 
cm by 0.5 cm scar which was flat, and non-tender with no 
tissue loss, disfigurement, ulceration, adherence or keloid 
formation.  It was noted that photos did not show visible 
scarring.  The diagnosis was, a visible scar with no 
residuals having been associated with the condition.  

The Veteran underwent a VA scars examination in October 2005.  
The examiner noted that the Veteran had no physical 
complaints or symptoms or limitations as a result of his 
scars.  The examiner noted a very nicely healed 2 to 3 mm 
wide by 7.5 cm right lower quadrant transverse appendectomy 
scar that is well healed, and non adhered, with no keloid, no 
redness, no swelling, no edema, and no tenderness.  The 
examiner noted that there was no evidence of breakdown or 
instability of any of the scars, and no ulceration or 
tenderness.  The scars were noted to not be deep.  The color 
of the scars was the same as the surrounding skin with no 
pigmentation abnormality, gross distortion and no asymmetry.  
There was no limitation of motion or problem caused by the 
scarring. The diagnosis was, status post right appendectomy 
with lower quadrant scar well healed.     

A VA scars examination was conducted in June 2008.  
Examination showed a 7.5 cm by 2 mm horizontal scar that was 
pale, superficial, and without any underlying herniation or 
muscle tissue.  The Veteran reported that the scar was tender 
on palpation.  The examiner noted that the scar was stable 
and freely moving.  The finding was, residual of 
appendectomy, including scar that is tender in the right 
lower quadrant.  

On VA examination in February 2009, the examiner noted that 
he could move the skin around the scar area without any pain 
but that direct palpation did cause pain.  The scar was noted 
to be 9 cm in length by 2 mm.  The finding was appendectomy 
scar with tender fascial scar-no associated intestinal issue 
directly associated with the appendectomy scar.  

The record supports a finding that the Veteran is entitled to 
a 10 percent rating for his appendectomy scar effective from 
June 13, 2008, but no earlier.  In this regard on examination 
on June 13, 2008, the scar was noted to be tender; therefore, 
a 10 percent rating under DC 7804 is warranted.  Prior to 
that time, however, the evidence does not show that the 
requirements for a 10 percent rating under any potentially 
applicable code were met.  There is no showing of tenderness 
prior to that time; the scar was not shown to exceed six 
square inches; and there was no showing that the scar was 
unstable or in any way limited function.  

Additionally, from June 13, 2008 forward, a rating beyond 10 
percent is not shown since the scar is not deep and is not 
reported to exceed 12 square inches in area or to limit 
function.  Thus, a rating of 10 percent, and no more, is 
granted from June 13, 2008.  Prior to that time, the 
preponderance of the evidence is against entitlement to a 
compensable rating.

        Facial scar

The Veteran was granted service connection for a scar as a 
residual of a head injury in February 2003.  A noncompensable 
evaluation was assigned under DC 7800, effective from October 
2002.  Under Diagnostic Code 7800, disfigurement of the head, 
face, or neck with one characteristic of disfigurement 
warrants a 10 percent evaluation.  

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
warrants a 30 percent evaluation.  

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
warrants a 50 percent evaluation. 

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement 
warrants an 80 percent evaluation. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).   

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2008).  

Other potentially applicable DCs are 7803, 7804, and 7805, a 
discussed above.  DCs 7801 and 7802 do not apply, as they 
refer to scars other than the head, face, or neck.

The record shows that the Veteran underwent a VA fee basis 
examination in January 2003.  He reported having no pain with 
the scar and no functional impairment.  He stated that he had 
no time lost from work related to this condition.  
Examination showed a 6 cm by 0.5 cm scar which was flat and 
non-tender with no tissue loss, disfigurement, ulceration, 
adherence, or keloid formation.  The diagnosis was, scar not 
significantly disfiguring.  

The Veteran underwent a VA scars examination in October 2005.  
The examiner noted that the Veteran had no physical 
complaints or symptoms or limitations as a result of his 
scars.  It was noted that there were two scars the first 
between the eyes on the forehead which is about 2 mm. by 0.5 
cm and non tender, not raised, and no keloid.  There was no 
redness or erythema.  The scar was noted to be not adhered 
and did not impact on function of the eyes in any way.  The 
other scar was noted to be superficial 1 cm wide by about 5 
cm in length in the right front parietal region that was 
visible since the Veteran is balding.  The examiner noted 
this was very faint, very subtle, and very superficial and 
not adhered and no erythyma.  The examiner stated that there 
was remarkably minimal disfigurement with the two scars.  The 
examiner noted that there was no evidence of breakdown or 
instability of any of the scars, and no ulceration or 
tenderness.  The scars were noted to not be deep.  The color 
of the scars was the same as the surrounding skin with no 
pigmentation abnormality, gross distortion and no asymmetry.  
There was no limitation of motion or problem caused by the 
scarring.  The diagnosis was, status post head injury with 
laceration, contusion and abrasions and superficial scars on 
the forehead and front parietal region. 

A VA scars examination was conducted in June 2008.  The 
examiner noted that the scars were hard to see as they 
blended in with usual wrinkle lines.  He indicated that the 
Veteran had a 1.5 cm x 1 mm very subtle depression line 
freely moving, nontender, and stable.  It was noted to not 
appear to be disfiguring.  A second scar near the hairline 
was darker but very subtle.  It was reported to be very 
superficial, 4 cm in length by 1 mm in width, freely moving, 
nontender and stable.  The finding was, facial scars as 
residuals of head injury.  

On VA examination in February 2009, the examiner noted that 
it as difficult to see any scars on the Veteran's forehead.  
The scar down the middle of the forehead was noted to be 
about 7 cm in length with the distal 2.5 slightly thickened 
underneath the skin.  It was noted that it was not 
necessarily keloid.  The scar was non tender to palpation 
with no adhesion, no instability, ulceration, or breakdown.  
There was no edema, inflammation, or keloid formation.  There 
was no induration or inflexibility and no impairment of 
function.  The finding was, no visible scar on the forehead; 
the Veteran has a slight palpable indentation felt in the 
right forehead with thickened ridge that would not be 
characterized as a keloid scar.  Color photographs were 
included with the examination report.  

At no time during the appeal period has the Veteran's facial 
scarring been shown to warrant a compensable rating.  That 
is, there is no showing of disfigurement, instability, or 
pain on examination.  The scarring has been described as 
nontender and stable.  None of the characteristics of 
disfigurement were shown on examination.  Additionally, the 
scarring is not shown to limit function in any way.  See 38 
C.F.R. § 4.118, Diagnostic Code 7800, 7803, 7804, 7805.  
Accordingly, the criteria for a compensable rating are not 
met, and entitlement to a compensable rating is not 
warranted.  See 38 C.F.R. § 4.31 (in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet.  App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir.  2001).

        Extraschedular considerations

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment. 38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
facial and appendectomy scars are contemplated by the 
applicable rating criteria.  The rating criteria reasonably 
describe the Veteran's disabilities.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease. 

The medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between the current disability and exposure to asbestos in 
service.  Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran seeks service connection for decreased vision in 
the right eye.  He claims his decreased vision of the right 
eye is the result of asbestos exposure when he got some 
lagging in his right eye while aboard ship in the Navy.  He 
has also claimed that he has decreased vision in his right 
eye due to a head injury he received in service when he was 
hit in the forehead by a hydraulic ram.  

As noted above, the Veteran served on active duty from April 
1989 to January 1993.   His DD Form 214 shows that he served 
in the United States Navy.  He served aboard the USS 
CONSTELLATION.  His MOS was an aviation boatswains mate.   
The record does not specifically demonstrate that he was 
exposed to asbestos as part of his duties.  Given his 
shipboard duties in the Navy, however, and the documentation 
that he was treated for removal of lagging from his right eye 
during service, the Board will address the Veteran's claim, 
for the limited purposes of this decision, as though he may 
have had some asbestos exposure at that time.  Even assuming 
the Veteran definitively was exposed to asbestos in service, 
as will be addressed below, mere exposure to a potentially 
harmful agent alone is not all that is needed for eligibility 
for VA disability benefits.  

The Veteran's service treatment records show that in April 
1990, he was treated for a foreign object in the right eye.  
He reported working around lagging materials when some fell 
in his right eye.  There was no decrease or blurring of 
vision.  Visual acuity was 20/20, bilaterally.  Examination 
showed no abrasions or other foreign objects.  The eye was 
flushed and the Veteran reported that it felt better.  An 
ophthalmic ointment was prescribed and the Veteran was to 
wear a patch for 24 hours.  He was also treated in service in 
April 1990 for an injury to the forehead.   At separation in 
November 1992, clinical evaluation of the eyes was normal.  
Vision was 20/15 in both eyes.  

The Veteran was examined by VA in February 2007.  The 
examiner noted a history for the Veteran.  At that time, the 
Veteran reported that he had a head injury in service and 
that he had an immediate loss of vision in the right eye with 
no further workup performed during service.  He reported that 
he had gone to a private doctor who told him that his right 
eye vision loss was probably due to the injury.  He denied 
any other ocular history.  The examiner examined the 
Veteran's eyes.  He reported that the Veteran's best 
corrected vision was 20/80 in the right eye.  The examiner 
recommended a neurophthlmology examination to find the cause 
of the Veteran's decreased acuity in the right eye.  He 
stated that it is at least as likely as not that the 
Veteran's decreased visual acuity had its onset during 
service and is related to the injury the Veteran reported.  

In a July 2007 addendum, the February 2007 VA examiner 
reported that he reviewed the Veteran's claims file.  He 
stated that the Veteran had reported to him in February 2007 
that he had a head injury in service after being struck by a 
hydraulic ram and had an immediate loss of vision.  The 
examiner reported that he had reviewed the files and noted 
that in April 1990 the Veteran had 20/20 vision in both eyes.  
He had gotten some lagging material in his right eye, and it 
was noted that there were no abrasions or foreign objects 
noted.  The examiner noted that subsequently the Veteran had 
an injury to his head that same month and the Veteran denied 
any visual disturbances at the time of the injury.  Ocular 
mobility at that time was reported to be full.  It was also 
noted that in July 1990 the Veteran was seen for a left eye 
problem and at that time his visual acuity was 20/20 in the 
right eye.  The examiner pointed out that the Veteran has 
reported in the claims file that the injured his right eye 
and loss vision secondary to asbestos exposure, and that the 
Veteran reported to him that he lost his vision secondary to 
being hit in the forehead.  The examiner noted that the 
Veteran denied any vision problems at the time of his injury 
involving the hydraulic ram injury, and that his visual 
acuity was reported as 20/20 in his right eye and 20/30 in 
the left eye.  He reported that therefore it is highly 
unlikely that the injury with the hydraulic ram led to any 
vision loss.  He also noted that at his examination he did 
not note any corneal scarring consistent with asbestos 
injury.  It was added that it is unlikely that asbestos 
exposure would lead to any form of corneal scarring or loss 
of vision.  The examiner concluded that as a result of 
reviewing the claims file the above noted changes in his 
opinion were made.  In sum, he said that the Veteran's 
reported history of vision loss following the hydraulic ram 
injury to his forehead is highly unlikely to have resulted in 
any vision loss as the Veteran had recorded 20/20 vision in 
the right eye three months after the injury and that 
furthermore, no form of ocular injury was reported at that 
time. 

Based on the foregoing, the Board finds that the 
preponderance of the competent medical evidence shows that 
the Veteran's right eye complaints and the documented 
decreased vision of the right eye are not due to service on 
either theory of entitlement.  The Veteran was treated for a 
head injury in service and he also was treated after he 
complained of having gotten lagging in his right eye.  While 
a VA examiner initially stated in February 2007 that the 
Veteran's right eye decreased visual acuity had its onset 
during service and is related to the injury the Veteran 
reported during service, after a thorough review of the 
claims file in July 2007, the same VA examiner has offered an 
addendum opinion that the Veteran's decreased vision in the 
right eye is not due to a head injury in service or due to 
asbestos exposure.  This amended opinion stands 
uncontradicted in the claims file.  The opinion was based 
upon review of the claims file and a physical examination, is 
supported by rationale.  Thus, it is found to be persuasive. 
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There 
is no competent medical evidence of a nexus between service 
and the current decrease in vision.  

The Veteran statement that he had an immediate loss of vision 
in the right eye at the time of his in-service head injury is 
not credible, as it is refuted by the contemporaneous service 
treatment record.  He denied any visual differences or 
complaints at the time of the April 1990 injury, and the 
examiner noted full ocular motion.  To the extent that the 
Veteran may be contending that he has had continuity of 
symptomatology since service, the Board would point out that 
there is nothing in the record to show treatment for eye 
complaints at service separation or after service until 2007.  
It was not until after the Veteran submitted his claim for VA 
benefits 2002 that complaints related to a right eye problem 
are contended and not until 2007 that the disorder and 
complaints are documented on VA examination.  This evidence, 
as a whole, diminishes the Veteran's credibility as to any 
complaints of continuity of symptomatology.  

The Board is aware of the Veteran's belief that his right eye 
decreased vision is related to either his head injury or his 
treatment for removal of lagging material from the right eye 
during service; however, as a lay person, he is not competent 
to establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2008) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the Veteran's claim 
for service connection for residuals of a right eye injury, 
to include as due to asbestos exposure.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this 
case is not so evenly balanced so as to allow for application 
of the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).  
Accordingly, the Veteran's claim for service connection for a 
right eye disability is denied. 


ORDER

Entitlement to a compensable evaluation for a scar, residual 
of an appendectomy, prior to June 13, 2008 is denied. 

Entitlement to a 10 percent rating, and no higher, for a 
scar, residual of an appendectomy, is granted from June 13, 
2008, forward, subject to the laws and regulations governing 
the payment of monetary benefits.  

Entitlement to a compensable evaluation for a scar, residual 
of a head injury, is denied. 

Entitlement to service connection for residuals of a right 
eye injury is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for an acquired 
psychiatric disorder.  He has been diagnosed with mood 
disorder, bipolar disorder, PTSD, and depression.  Initially 
when the Board remanded this claim in April 2006, as the 
Veteran at his personal hearing claimed he has PTSD secondary 
to personal assault, it was requested that the claim be 
developed under 38 C.F.R. 3.303(f)(4).  See, Clemons v. 
Shinseki, No. 07-558 (Feb. 17, 2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  The previous remand directed the Appeals Management 
Center (AMC) to send the Veteran a development letter in 
accordance with 38 C.F.R. § 3.304(f)(3), the regulation 
regarding claims based on personal assault and the method of 
developing such cases.  No such letter was sent to the 
Veteran and one should be sent on remand.

An attempt to obtain the Veteran's service personnel records 
and additional service treatment records was to be undertaken 
on remand.  Although attempts were made to obtain these 
records at Code 13, responses from the National Personnel 
Records Center suggested that the RO address the request to 
CODE'S 11, 31, 22, or 41, and warned against using incorrect 
PIES codes.  It appears that no further action was undertaken 
at the RO.  An additional attempt to obtain those records is 
to be conducted.  

Additionally, in response to a Board directive, the Veteran 
was examined by VA in February 2007.  The claims file and 
medical records were reviewed.  The examiner concluded that 
the Veteran had a cognitive disorder most likely associated 
with the service-connected closed head injury.  He went on to 
state that the resulting brain injury is a probable 
contributor to the Veteran's mood disorder symptom picture.  
Mood disorder, probable Bipolar type was the Axis I 
diagnosis.  The examiner stated that this was a difficult 
case to sort out.  He stated that it is at least as likely as 
not the Veteran's cognitive disorder is related to his head 
injury.  He also stated that the mood disorder is not related 
to military service due to a strong family history of mood 
disorder and abuse prior to service and that it was as likely 
as not that the head injury and possible abuse aggravated his 
mood disorder.  He also stated that it is as likely as not 
that the possible PTSD had its origin in his childhood abuse 
and that future abuse which possibly occurred in the military 
lead him to develop PTSD.  The examiner stated that to truly 
clarify the situation, the Veteran should be admitted to a VA 
hospital as an inpatient and have the professional staff 
there conduct interviews and any other evaluations necessary 
to come to a conclusion about the Veteran's various 
complaints and symptoms.  

In view of the finding of the VA examiner that further 
evaluation is necessary, a remand to have the Veteran 
evaluated is warranted.  Since the question as to in-service 
incurrence or aggravation of psychiatric disability appears 
to be a complex one, and in light of the differing diagnoses 
and unclear or speculative findings of record, it would be 
useful if such an evaluation and opinion were provided upon 
hospitalization of the Veteran as suggested by the VA 
examiner.  See 38 U.S.C.A. § 5103A(d).  

As the case must be remanded for the foregoing reasons, 
additional efforts are warranted to obtain the Veteran's 
treatment records from the United Way; the University of Utah 
Medical Center, including from Dr. Birch; and Pioneer Valley 
Hospital.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a PTSD/personal 
assault development letter in 
accordance with 38 C.F.R. 
§ 3.304(f)(3).  

2.  Make arrangements to obtain the 
Veteran's complete service personnel 
records.

3.  Make arrangements to obtain any 
additional service treatment records 
(including clinical records and mental 
hygiene records) showing treatment for 
a psychiatric disorder in late 1992 or 
early 1993 when the Veteran was 
stationed on an aircraft carrier in 
Philadelphia, PA.

4.  Make arrangements to obtain the 
Veteran's complete psychiatric 
treatment records from his counselor at 
the United Way; the University of Utah 
Medical Center, including from Dr. 
Birch; and Pioneer Valley Hospital, 
dated from 1993 forward.  

5.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the Veteran to be hospitalized for a VA 
psychiatric evaluation.  If 
hospitalization is not feasible, then the 
Veteran should be afforded a detailed VA 
examination by a psychiatrist.  

Please provide the examiner with the 
following instructions:  The examiner 
must review the claims folder.  All 
necessary tests should be conducted.  

The examiner must determine whether the 
Veteran currently has a psychiatric 
disability and provide all appropriate 
diagnoses.  

The examiner is asked to determine 
whether the Veteran has PTSD under the 
criteria as set forth in DSM-IV.  If PTSD 
is found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's PTSD was 
caused by any of his reported in-service 
stressors.

For any other psychiatric disorder(s), 
the examiner should state whether it is 
at least as likely as not that this 
disability had its onset during active 
military service or is related to an in-
service disease, event, or injury, 
including the Veteran's head injury 
documented in the service treatment 
records in April 1990.

A complete and detailed rationale must be 
given for any opinion expressed.

6.  Finally, readjudicate the claim.  If 
the benefit sought on appeal is denied, 
issue the Veteran and his representative 
a supplemental statement of the case.  
After they have been given an opportunity 
to respond, the claims file should be 
returned to this Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


